DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler; Mark Damon et al. (United States Patent Publication #20190120947; hereinafter Wheeler) in view of WANG; YI et al. (United States Patent Publication #20180356526; hereinafter Wang)(Both references cited in IDS of 01/13/2020).  
Regarding Claim 1, Wheeler teaches a computer (par.195 teach a computer), comprising: 
a processor (par.70 teach plurality of processors); and 
a memory(par.195 teach a memory), the memory storing instructions executable by the processor to: 
receive initialization data for vehicle sensors including a first sensor, a second sensor and a third sensor (par.7, 43, 49, 54 teaches a plurality of sensors), wherein the first sensor and the second sensor are a same type of sensor (par.6 teaches camera sensors; which is a type of sensor that can be used a few of the plurality of sensors), and wherein initialization data is measurement of a common location (par.46 teaches HD map 110 building HD maps based on sensor data; par.79 and fig.6b teach a common sensing location through the HD map 110 representing data of a region collected by sensors mounted on the vehicle;par.49 teaches common location with vehicle sensors 150 sharing a common position/location/region on the road;par.66 teach sensors sharing a field of view, meaning the measure a common location in their shared view) on a fiducial target (par.72 teach fiducial targets in the information of the landmark map, generated by HD map 110 from collecting sensor data; the information containing lanes and their spatial information, with the lanes acting as fiducial targets);
acquire first, second, and third sensor data from the first, second, and third sensors respectively (par.54 and fig.2 disclose perception module 210 acquiring sensor data;fig.1 shows online HD map system 110 acquiring information (which contains sensor information)  from vehicles 150 a-d containing sensors 150a, 150b, 150c, 150d respectively);
translate first, second, and third sensor data into the common coordinate system (par.66 teach translating sensor data from one coordinate system (C.S.) to another);
determine errors in the first, second, and third sensor data based on the common coordinate system(par.66 teach determining errors in sensors data through sensor calibration unit 290);
determine a transformation to correct the errors (par.7 teach 3 transformations to calibrate sensors, which involves correcting errors);
(Par. 110,114 teach eliminating error using sensor calibration); and
operate a vehicle based on first, second, and third sensor data acquired by calibrated first, second and third sensors (Par.43 teach using HD maps, generated from sensors, for use in driving the vehicles; par.39 using vehicle sensors as they drive through environments).
Wheeler doesn’t teach determine a common coordinate system by a pair-wise evaluation of the initialization data between the first and second sensors;
Wang does teach determine a common coordinate system (par. 56 teach a common coordinate system) by a pair-wise evaluation of the initialization data between the first and second sensors (fig.6 teaches an image patch pair-wise evaluation; comparisons require at least a pair of entities);
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Wheeler to include the teachings of Wang; which would provide an improved method for generating a ground truth dataset for motion planning as disclosed by Wang (par.14).

Regarding claim 2, Wheeler in view of Wang teaches the computer of claim 1, wherein pair-wise evaluation of initialization data includes comparing the initialization data between one or more of the first and second sensors, the first and third sensors, and the second and third sensors (Wang fig.2 and par.103 teach comparison of image data obtained from sensors, which is a pair-wise evaluation).

Regarding claim 3, Wheeler in view of Wang teaches the computer of claim 1, the instructions further including instructions to determine initialization data based on one or more (Wheeler par.49 disclose GPS).

Regarding claim 4, Wheeler in view of Wang teaches the computer of claim 1, the instructions further including instructions to determine the common coordinate system based on acquiring sensor data that includes detecting a fiducial target in each of first and second sensor initialization data (Wheeler fig.8 shows fiducial markers, generated by HD maps and captured by sensors, as lanes; par.61 teach a spatial description for each landmark, making each landmark a fiducial marker).

Regarding claim 5, Wheeler in view of Wang teaches the computer of claim 4, the instructions further including instructions to determine the common coordinate system based on third sensor initialization data by determining a location of fiducial data in the third sensor initialization data (Wheeler fig.8 shows fiducial markers, generated by HD maps and captured by sensors, as lanes; par.61 teach a spatial description for each landmark, making the spatial descriptions components for a location of fiducial data such as landmark data).

Regarding claim 6, Wheeler in view of Wang teaches the computer of claim 1, the instruction further including instructions to determine a common feature (Wheeler Par.43 teach HD map receiving sensor data from multiple vehicles going through the same region and combines data, meaning that the sensors on the multiple vehicles determine a common feature as vehicles drive through the same region; Par.49 teach sensors determine the common feature of vehicle position) in the first, second and third sensor data, wherein the common feature is determined by locating an object in an environment around a vehicle with machine vision (Wheeler par.6 teach LIDAR mounted on Autonomous Vehicle; par.165 teach detecting objects using LIDAR in autonomous vehicle).

Regarding claim 7, Wheeler in view of Wang teaches the computer of claim 6, the instructions further including instructions to determine the error by comparing the locations of the object in each of the first, second, and third sensor data (Wheeler par.76 teach comparing regions which include object locations; par.136 teach comparing corners which is an object location).

Regarding claim 8, Wheeler in view of Wang teaches the computer of claim 7, the instructions further including instructions to determine the transformation based on minimizing the errors between the locations of the object in first, second, and third sensor data (Wheeler par.96 teach sensor calibration unit minimizing noise which is a form of error; par.167 teach HD map system minimizing errors by preventing other errors).

Regarding claim 9, Wheeler in view of Wang teaches the computer of claim 1, the instruction further including instruction to update the transformation (Wheeler par.85 and fig.9 teach transform store 940, which stores/updates various transforms) and re-calibrate the first, second, and third sensors periodically as the vehicle is operated (Wheeler par.93 teach car re-calibration which involves recalibrating sensors).

Regarding claim 10, Wheeler in view of Wang teaches the computer of claim 1, wherein the transformation includes translations in x, y, and z linear coordinates and rotations in roll, pitch, and yaw angular coordinates (Wang par.61 teach x, y, z and roll pitch and yaw).

Regarding claim 11, Wheeler in view of Wang teaches a method, comprising (Wheeler abstract describes a method; Wang abstract and fig.1 disclose a method):
receiving initialization data for vehicle sensors including a first sensor, a second sensor and a third sensor (Wheeler par.7 teaches a plurality of sensors), wherein the first sensor and the second sensor are a same type of sensor (Wheeler par.6 teaches camera sensors; which is a type of sensor that can be used a few of the plurality of sensors), and wherein initialization data is measurement of a common location (Wheeler par.46 teaches HD map 110 building HD maps based on sensor data; par.79 and fig.6b teach a common sensing location through the HD map 110 representing data of a region collected by sensors mounted on the vehicle;par.49 teaches common location with vehicle sensors 150 sharing a common position/location/region on the road;par.66 teach sensors sharing a field of view, meaning the measure a common location in their shared view) on a fiducial target (Wheeler par.72 teach fiducial targets in the information of the landmark map ,generated by HD map 110 from collecting sensor data; the information containing lanes and their spatial information, with the lanes acting as fiducial targets);  19Attorney Docket No. 84166262(65080-3396) 
acquiring first, second, and third sensor data from the first, second, and third sensors respectively (Wheeler par.54 and fig.2 disclose perception module 210 acquiring sensor data;fig.1 shows online HD map system 110 acquiring information (which contains sensor information)  from vehicles 150 a-d containing sensors 150a, 150b, 150c, 150d respectively); 
translating first, second, and third sensor data into the common coordinate system (Wheeler par.66 teach translating sensor data from one coordinate system (C.S.) to another);
(Wheeler par.66 teach determining errors in sensors data through sensor calibration unit 290); 
determining a transformation to correct the errors (Wheeler par.7 teach 3 transformations to calibrate sensors, which involves correcting errors); 
calibrating one or more of the first, second, and third sensors with respect to the common coordinate system based on the determined transformation to remove the errors (Wheeler Par. 110,114 teach eliminating error using sensor calibration); and 
operating a vehicle based on first, second, and third sensor data acquired by calibrated first, second and third sensors (Wheeler Par.43 teach using HD maps, generated from sensors, for use in driving the vehicles; par.39 using vehicle sensors as they drive through environments).
Wheeler doesn’t teach determine a common coordinate system by a pair-wise evaluation of the initialization data between the first and second sensors;
Wang does teach determine a common coordinate system (par. 56 teach a common coordinate system) by a pair-wise evaluation of the initialization data between the first and second sensors (fig.6 teaches an image patch pair-wise evaluation; comparisons require at least a pair of entities);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheeler to include the teachings of Wang; which would provide an improved method for generating a ground truth dataset for motion planning as disclosed by Wang (par.14).


Regarding claim 12, Wheeler in view of Wang teaches the method of claim 11, wherein pair-wise evaluation of initialization data includes comparing the initialization data (Wang fig.2 and par.103 teach comparison of image data obtained from sensors, which is a pair-wise evaluation).

Regarding claim 13, Wheeler in view of Wang teaches the method of claim 11, the method of claim 11, further comprising determining initialization data based on one or more of a global positioning system (GPS), an inertial measurement unit (IMU), and wheel encoders (Wheeler par.49 disclose GPS and IMU; Wang par.62 disclose GPS, IMU and wheel encoder).

Regarding claim 14, Wheeler in view of Wang teaches the method of claim 11, further comprising determining the common coordinate system based on acquiring sensor data that includes detecting a fiducial target in each of first and second sensor initialization data (Wheeler fig.8 shows fiducial markers, generated by HD maps and captured by sensors, as lanes; par.61 teach a spatial description for each landmark, making each landmark a fiducial marker).

Regarding claim 15, Wheeler in view of Wang teaches the method of claim 14, further comprising determining the common coordinate system based on third sensor initialization data by determining a location of fiducial data in the third sensor initialization data (Wheeler fig.8 shows fiducial markers, generated by HD maps and captured by sensors, as lanes; par.61 teach a spatial description for each landmark, making the spatial descriptions components for a location of fiducial data such as landmark data).

Regarding claim 16, Wheeler in view of Wang teaches the method of claim 11, further comprising determining a common feature (Wheeler Par.43 teach HD map receiving sensor data from multiple vehicles going through the same region and combines data, meaning that the sensors on the multiple vehicles determine a common feature as vehicles drive through the same region; Par.49 teach sensors determine the common feature of vehicle position) in the first, second and third sensor data, wherein the common feature is determined by locating an object in an environment around a vehicle with machine vision techniques (Wheeler par.6 teach LIDAR mounted on Autonomous Vehicle; par.165 teach detecting objects using LIDAR in autonomous vehicle).

Regarding claim 17, Wheeler in view of Wang teaches the method of claim 16, further comprising determining the error by comparing the locations of the object in each of the first, second, and third sensor data (Wheeler par.76 teach comparing regions which include object locations; par.136 teach comparing corners which is an object location).

Regarding claim 18, Wheeler in view of Wang teaches the method of claim 17, further comprising determining the transformation based on minimizing the errors between the locations of the object in first, second, and third sensor data (Wheeler par.96 teach sensor calibration unit minimizing noise which is a form of error; par.167 teach HD map system minimizing errors by preventing other errors).

Regarding claim 19, Wheeler in view of Wang teaches the method of claim 11, further comprising updating the transformation (Wheeler par.85 and fig.9 teach transform store 940, which stores/updates various transforms) and re-calibrate the first, second, and third sensors periodically as the vehicle is operated (Wheeler par.93 teach car re-calibration which involves recalibrating sensors).

Wheeler in view of Wang teaches the method of claim 11, wherein the transformation includes translations in x. y. and z linear coordinates and rotations in roll, pitch, and yaw angular coordinates (Wang par.61 teach x,y,z and roll pitch and yaw).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent - US 5012424 A Dodson; David W. teaches a multiple sensor system and method that comprises: a computer unit(which has a processor and a memory), uses 3 or more sensors and their data, determines a common coordinate system and a coordinate transformation, and can be used to operate a vehicle.
United States Patent – US 8666589 B2; Munnix; Pascal teaches a device and method for determining the driving state of a vehicle comprising: 3 sensors, transformation into a coordinate system and the correction of the errors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858